

FIRST AMENDMENT TO
XENIA HOTELS & RESORTS, INC., XHR HOLDING, INC. AND XHR LP
2015 INCENTIVE AWARD PLAN


THIS FIRST AMENDMENT TO XENIA HOTELS & RESORTS, INC., XHR HOLDING, INC. AND XHR
LP 2015 INCENTIVE AWARD PLAN (this “First Amendment”), dated as of February 24,
2017, is made and adopted by the Board of Directors (the “Board”) of Xenia
Hotels & Resorts, Inc., a Maryland corporation (the “Company”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).


RECITALS


WHEREAS, the Company maintains the Xenia Hotels & Resorts, Inc., XHR Holding,
Inc. and XHR LP 2015 Incentive Award Plan (the “Plan”);


WHEREAS, pursuant to Section 12.1(a) of the Plan, the Plan may be wholly or
partially amended at any time or from time to time by the Board; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.
The second and third sentences of Section 10.2 of the Plan are hereby amended
and restated in their entirety as follows:



“In satisfaction of the foregoing requirement or in satisfaction of any
additional tax withholding, the Company may satisfy, or may allow a Participant
to satisfy, such obligations by any payment means described in Section 10.1
hereof, including, without limitation, by withholding, or allowing such
Participant to elect to have the Company or an Affiliate withhold, Shares
otherwise issuable under an Award (or allow the surrender of Shares). The number
of Shares which may be so withheld or surrendered shall be limited to the number
of Shares which have a fair market value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
maximum individual statutory withholding rates in the applicable jurisdiction.”
2.
This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

3.
Except as expressly provided herein, all terms and provisions of the Plan shall
remain in full force and effect.

[Signature Page Follows]
    




--------------------------------------------------------------------------------




I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Xenia Hotels & Resorts, Inc. on February 24, 2017.




Executed on this 24th day of February, 2017.


 
/s/ Taylor Kessel
 
Taylor Kessel
 
Senior Vice President and General Counsel
 
 







2